Judgment, Supreme Court, New York County (Ronald Zweibel, J., at hearing; Laura Visitacion-Lewis, J., at jury trial and sentence), rendered September 29, 1999, convicting defendant of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 20 years to life and 10 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses, were properly considered by the jury and there is no basis for disturbing its determinations. Defendant was identified by a witness who knew him, confessed to two other persons, and made a statement to a police officer that warranted an inference of guilt.
The record supports the court’s various suppression rulings. The record also establishes that defendant received effective *160assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]). We perceive no basis for reducing the sentence. We have considered and rejected defendant’s other pro se claims. Concur — Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.